In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                 (Filed: December 2, 2015)

* * * * * * * * * * * * * *                  *
ROBYN CHANG, Parent and Next                 *       No. 14-717V
Friend of E.F., a Minor,                     *
                                             *
               Petitioner,                   *       Special Master Roth
                                             *
v.                                           *
                                             *       Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                          *       Reasonable Amount Requested to
AND HUMAN SERVICES,                          *       which Respondent does Not Object
                              *
               Respondent.                 *
                                           *
* * * * * * * * * * * * * * *
Richard Gage, Richard Gage & Associates, Cheyenne, Wyoming, for Petitioner.
Darryl Wishard, United States Department of Justice, Washington, DC, for Respondent.

                       ATTORNEYS’ FEES AND COSTS DECISION1

        On September 18, 2015, the Chief Special Master entered a decision dismissing this case
for insufficient proof. This case was transferred to the undersigned on October 19, 2015. On
December 2, 2015, the parties filed a Stipulation of Fact Concerning Attorneys’ Fees and Costs.
According to the stipulation, respondent does not object to a total award of attorneys’ fees and
costs in the amount of $18,000.00. In accordance with General Order #9, petitioner incurred no
out-of-pocket litigation expenses.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). Based on the reasonableness of petitioner’s request and respondent’s counsel’s
lack of objection to petitioner’s counsel’s fee request, the undersigned GRANTS petitioner’s
motion for approval and payment of attorneys’ fees and costs.


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this decision on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). As provided by Vaccine Rule 18(b), each party has 14 days within which
to request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b). Otherwise, the entire decision will be available to the
public. Id.

                                                 1
       Accordingly, an award should be made as follows:

                  in the form of a check jointly payable to petitioner and Richard Gage in the
                  amount of $18,000.00.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.2

        IT IS SO ORDERED.

                                             s/Mindy Michaels Roth
                                             Mindy Michaels Roth
                                             Special Master




2
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                               2